                                            Case 5:19-cv-03034-EJD Document 70 Filed 06/17/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       JOSHUA AREBALO,                                  Case No. 5:19-cv-03034-EJD
                                                          Plaintiff,                        ORDER DENYING MOTION FOR
                                   9
                                                                                            PRELIMINARY INJUNCTION AND
                                                  v.                                        DECLARATORY RELIEF
                                  10

                                  11       APPLE, INC.,
                                                                                            Re: Dkt. No. 69
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Joshua Arebalo filed this action against Defendant Apple, Inc. for violation of the

                                  15   Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., and wrongful termination. Dkt. No.

                                  16   1. Counsel from West Coast Trial Lawyers, APLC (“WCTL”) initially represented Mr. Arebalo

                                  17   but withdrew on December 10, 2020. Dkt. No. 33. Mr. Arebalo has since proceeded pro se. The

                                  18   parties have finalized a settlement agreement, but Apple has not yet fulfilled its obligations under

                                  19   that agreement based on a purported lien dispute between Mr. Arebalo and WCTL. Dkt. No. 65;

                                  20   see also Dkt. No. 34. WCTL now moves for (1) a preliminary injunction preventing Apple from

                                  21   delivering the settlement payment to Mr. Arebalo until the lien is resolved, and (2) declaratory

                                  22   relief establishing that WCTL is entitled to the full fee under its retainer agreement with Mr.

                                  23   Arebalo.1 Dkt. No. 69.

                                  24

                                  25   1
                                         The Court notes that the docket entry text for the motion reflects that WCTL filed its motion
                                  26   under Mr. Arebalo’s name. Because WCTL no longer represents Mr. Arebalo, it is inappropriate
                                       for WCTL to do so. WCTL is now effectively a third-party and must enter a separate appearance
                                  27   reflecting that, and WCTL shall not file any further submissions under Mr. Arebalo’s name.

                                  28   Case No.: 5:19-cv-03034-EJD
                                       ORDER DENYING MOT. FOR PRELIM. INJUNCT.
                                                                          1
                                           Case 5:19-cv-03034-EJD Document 70 Filed 06/17/21 Page 2 of 3




                                   1          The Supreme Court has emphasized that preliminary injunctions are an “extraordinary

                                   2   remedy never awarded as of right.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015)

                                   3   (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)). To secure a preliminary

                                   4   injunction, WCTL must make a clear showing that (1) it is likely to succeed on the merits, (2) it is

                                   5   likely to suffer irreparable harm in the absence of preliminary relief, (3) the balance of equities

                                   6   tips in its favor, and (4) an injunction is in the public interest. Winter, 555 U.S. at 20–22. To

                                   7   grant preliminary injunctive relief, a court must find that “a certain threshold showing [has been]

                                   8   made on each factor.” Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir. 2011) (per curiam).

                                   9   Assuming that this threshold has been met, “serious questions going to the merits and a balance of

                                  10   hardships that tips sharply towards the plaintiff can support issuance of a preliminary injunction,

                                  11   so long as the plaintiff also shows that there is a likelihood of irreparable injury and that the

                                  12   injunction is in the public interest.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2011) (internal quotation marks omitted).

                                  14          WCTL has not shown that it is likely to succeed on the merits of its contract dispute with

                                  15   Mr. Arebalo. First, WCTL’s motion is not supported with any documentary evidence. It does not

                                  16   provide a copy of the retainer agreement.2 Nor does WCTL provide any evidence that a legally

                                  17   enforceable lien exists beyond its say-so. The notice of lien that WCTL filed on December 22,

                                  18   2020 likewise does not include an abstract of judgment issued by any court. See Dkt. No. 34. The

                                  19   Court is not prepared to grant injunctive relief without a factual basis for doing so.

                                  20          For the same reasons, the Court also does not find that WCTL has shown it is likely to

                                  21   suffer irreparable harm. WCTL asserts that “its ability to enforce its rights by a separate action

                                  22   against Plaintiff Arebalo, a non-California resident, may be prohibitive, impossible or unfeasible”

                                  23   and that there is “a plausible risk” that Mr. Arebalo will dissipate any recovery before WCTL can

                                  24   timely obtain a judgment against him. Dkt. No. 69 at 3, 4–5. These assertions are entirely

                                  25

                                  26
                                       2
                                        As to WCTL’s offer to submit the document under seal or for in camera review, WCTL does not
                                       need the Court’s permission to request to file documents under seal pursuant to Civil Local Rule
                                  27   79-5.

                                  28   Case No.: 5:19-cv-03034-EJD
                                       ORDER DENYING MOT. FOR PRELIM. INJUNCT.
                                                                          2
                                           Case 5:19-cv-03034-EJD Document 70 Filed 06/17/21 Page 3 of 3




                                   1   speculative and not grounded in any factual evidence. WCTL acknowledges that it has a clear

                                   2   method of recourse—a separate action against Mr. Arebalo, whether in California or Idaho—but

                                   3   apparently simply does not wish to pursue that option. See id. The Court will not grant

                                   4   extraordinary relief on such grounds.

                                   5          With respect to WCTL’s request for declaratory relief under 28 U.S.C. § 2201(a), such

                                   6   relief derives entirely from a claim properly pled in a complaint. See, e.g., VIA Techs., Inc. v.

                                   7   SONICBlue Claims LLC, No. C 09-2109 PJH, 2010 WL 2486022, at *3 (N.D. Cal. June 16, 2010)

                                   8   (“Under federal law, declaratory relief is not an independent cause of action, but only a remedy.”).

                                   9   WCTL’s breach of contract dispute with Mr. Arebalo is not before this Court. Additionally, “[t]he

                                  10   Declaratory Judgment Act does not provide an independent jurisdictional basis for suits in federal

                                  11   court. It only permits the district court to adopt a specific remedy when jurisdiction exists.”

                                  12   Fiedler v. Clark, 714 F.2d 77, 79 (9th Cir. 1983). To the extent WCTL asserts that the Court
Northern District of California
 United States District Court




                                  13   possesses diversity jurisdiction over a putative contract claim, WCTL has not provided any

                                  14   evidence that the amount in controversy is satisfied. The Court sees no basis for granting

                                  15   declaratory relief over a state law claim that is not properly before it, and it will not provide what

                                  16   amounts to an advisory opinion about the merits of a private contract dispute.

                                  17          WCTL’s motion for a preliminary injunction and for declaratory relief is DENIED.

                                  18          IT IS SO ORDERED.

                                  19   Dated: June 17, 2021

                                  20

                                  21
                                                                                                      EDWARD J. DAVILA
                                  22                                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:19-cv-03034-EJD
                                       ORDER DENYING MOT. FOR PRELIM. INJUNCT.
                                                                          3
